Case: 1:16-cv-01970 Document #: 154 Filed: 10/05/18 Page 1 of 1 PageID #:1010

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Tyrone Hood
                                 Plaintiff,
v.                                                    Case No.: 1:16−cv−01970
                                                      Honorable Andrea R. Wood
City of Chicago, et al.
                                 Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, October 5, 2018:


        MINUTE entry before the Honorable Maria Valdez:Defendants' Joint Motion for
Leave to File Documents Under Seal [151] is granted. Motion hearing set for 10/9/18 is
stricken.Mailed notice(lxs, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
